NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 18a0358n.06

                                           No. 17-3899

                          UNITED STATES COURT OF APPEALS                               FILED
                               FOR THE SIXTH CIRCUIT                              Jul 20, 2018
                                                                             DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,                               )
                                                         )
        Plaintiff-Appellee,                              )
                                                                 ON APPEAL FROM THE
                                                         )
                                                                 UNITED STATES DISTRICT
 v.                                                      )
                                                                 COURT FOR THE
                                                         )
                                                                 NORTHERN DISTRICT OF
 JERAD C. TATUM, JR.,                                    )
                                                                 OHIO
                                                         )
        Defendant-Appellant.                             )
                                                         )

BEFORE: GIBBONS, THAPAR, and LARSEN, Circuit Judges.

JULIA SMITH GIBBONS, Circuit Judge.

       Jerad Tatum alleges that the district court erred in determining his criminal history category

and his total offense level in imposing his 84-month sentence for felon-in-possession of a firearm

and ammunition. The district court correctly calculated his sentence, and we therefore affirm.

                                                 I.

       In July 2015, the Akron police received a phone call about a dreadlocked man brandishing

a gun. The man described in the call was not Tatum, but when police arrived at the scene, they

saw Tatum and the dreadlocked man walking together. The police asked both men to stop, but

they ran away in different directions. The police apprehended Tatum and recovered a handgun

along the path of his flight, and forensic testing revealed his DNA on the gun. Tatum was indicted

with a single count of felon in possession of a firearm and ammunition, in violation of 18 U.S.C.

§ 922(g). He subsequently pled guilty without a plea agreement.
United States v. Tatum
17-3899
          Tatum’s presentence report calculated his advisory sentencing range to be 77–96 months,

based on a criminal history category of VI and a total offense level of 21. Tatum disagreed, arguing

his criminal history category should be reduced to V and that his total offense level should have

been 17 instead of 21, because he had only one prior controlled-substance offense, meaning his

Guidelines range would be 46–57 months. At sentencing, the district court rejected Tatum’s

arguments and sentenced him to 84 months’ incarceration—within the Guidelines range for his

offense as calculated by the presentence report and adopted by the court. Tatum then filed this

appeal.

                                                 II.

          We review a district court’s sentencing decision for abuse of discretion. Gall v. United

States, 552 U.S. 38, 51 (2007). This review has both substantive and procedural components. See

id. But here Tatum only challenges, and we therefore only review, the procedural reasonableness

of his sentence. See United States v. Bolds, 511 F.3d 568, 581 n.8 (6th Cir. 2007).

          With respect to procedural reasonableness, a district court abuses its discretion if it

“commit[s][a] significant procedural error, such as failing to calculate (or improperly calculating)

the Guidelines range, treating the Guidelines as mandatory, failing to consider the § 3553(a)

factors, selecting a sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence.” Id. at 579 (alteration in original) (quoting Gall, 552 U.S. at 51). Thus, in

undertaking procedural-reasonableness review, “we must ensure that the district court (1) properly

calculated the applicable advisory Guidelines range; (2) considered the § 3553(a) factors as well

as the parties’ arguments for a sentence outside the Guidelines range; and (3) adequately articulated

its reasoning for imposing the chosen sentence.” United States v. Petrus, 588 F.3d 347, 351–52

(6th Cir. 2009). Tatum’s arguments on appeal go to the first step of this inquiry.



                                                 2
United States v. Tatum
17-3899
                                                         A.

        Tatum claims that the presentence report, which was adopted by the district court,

overstated his criminal history category by one point. In assessing his multiple prior convictions,

Tatum’s presentence report determined that he had a criminal history score of 17, establishing a

criminal history category of VI. Tatum contends that the presentence report improperly counted

his minor misdemeanor marijuana possession offenses as “prior sentences” and incorrectly treated

certain prior offenses as multiple, separate sentences in calculating his criminal history score.

                                                         1.

        Tatum first argues that the district court should not have included his prior Ohio Revised

Code § 2925.11 minor misdemeanor marijuana possession offenses as “prior sentences” in the

computation of his criminal history score.1

        In calculating a defendant’s criminal history, a sentencing court first determines the number

of points associated with a “prior sentence,” based on its length as provided in U.S.S.G § 4A1.1.

A “prior sentence” for Guidelines purposes is “any sentence previously imposed upon adjudication

of guilt, whether by guilty plea, trial, or plea of nolo contendere, for conduct not part of the instant

offense.” U.S.S.G. § 4A1.2(a)(1). This includes all felony sentences and all misdemeanor

offenses, unless an exception for a specific misdemeanor offense applies under U.S.S.G.


          1
            Two of the relevant offenses in the presentence report are described as “Drug Abuse Marijuana” instead of
as “possession,” as they were convictions of violations of the Akron Municipal Code § 138.10, which uses the offense
title “drug abuse.” These were, however, also violations of Ohio Revised Code § 2925.11, and Tatum discusses them
as such. Compare Ohio Rev. Code § 2925.11(A) (“No person shall knowingly obtain, possess, or use a controlled
substance or a controlled substance analog.”), with Akron Mun. Code § 138.10 (“No person shall knowingly obtain,
possess, or use a controlled substance.”). We therefore use the language of marijuana “possession” for the relevant
offenses and discuss them in the context of Ohio Revised Code § 2925.11.
        In the relevant heading in his brief, Tatum also lists paragraphs 53 and 55 of the presentence report as
improperly counted non-sentences. These sentences were both for driving with a suspended license and contempt of
court—not for marijuana offenses under Ohio Revised Code § 2925.11. Tatum’s argument regarding improperly
counted sentences in this section relates only to Ohio Revised Code § 2925.11, indicating that paragraphs 53 and 55
were erroneously listed. Moreover, the district court properly counted these misdemeanor sentences, as for each
Tatum was sentenced to at least 30 days’ imprisonment. See U.S.S.G. § 4A1.2(c)(1).

                                                         3
United States v. Tatum
17-3899
§ 4A1.2(c). The exceptions for misdemeanor offenses under § 4A1.2(c) fall into two categories:

Under § 4A1.2(c)(1), sentences for specific enumerated offenses and “offenses similar to them”

are only counted if “the sentence was a term of probation of more than one year or a term of

imprisonment of at least thirty days,” or “the prior offense was similar to an instant offense.” And

under § 4A1.2(c)(2), sentences for specific enumerated offenses and “offenses similar to them”

are “never counted” in computing criminal history. Such “never counted” offenses include minor

traffic infractions such as speeding, public intoxication, loitering, and vagrancy. See U.S.S.G.

§ 4A1.2(c)(2). Tatum argues that an Ohio Revised Code § 2925.11 minor misdemeanor marijuana

offense falls within the § 4A1.2(c)(2) misdemeanor exception and therefore should never count

for purposes of calculating criminal history.2

        The Guidelines instruct the court to “use a common sense approach” to determine “whether

an unlisted offense is similar to an offense listed in subsection . . . (c)(2).” See U.S.S.G. § 4A1.2

cmt.12(A). This includes consideration of several factors, such as:

        (i) a comparison of punishments imposed for the listed and unlisted offenses; (ii)
        the perceived seriousness of the offense as indicated by the level of punishment;
        (iii) the elements of the offense; (iv) the level of culpability involved; and (v) the
        degree to which the commission of the offense indicates a likelihood of recurring
        criminal conduct.

Id. Tatum contends that his § 2925.11 misdemeanor marijuana sentences should qualify as “never

counted” offenses under § 4A1.2(c)(2) because they “(1) do not constitute a criminal record under

Ohio law; (2) do not implicate an offender’s liberty interests because they only carry a maximum

penalty of a $150 fine; and, (3) qualify as ‘never-counteds’ under the Guidelines’ common sense

approach.” CA6 R. 14, Appellant Br., at 18–19.



        2
            Tatum’s argument references only the misdemeanor exception under § 4A1.2(c)(2). We therefore limit our
consideration to whether a minor misdemeanor marijuana possession offense under § 2925.11 is similar to an offense
listed in subsection § 4A1.2 (c)(2).

                                                        4
United States v. Tatum
17-3899
       This court has previously considered whether a minor misdemeanor marijuana possession

conviction under Ohio Revised Code § 2925.11 counts toward a defendant’s criminal history score

and concluded that it is properly counted as a prior sentence under the Guidelines. In United States

v. Stubblefield, 265 F.3d 345 (6th Cir. 2001), we concluded that “the exceptions set forth in

§ 4A1.2(c) do not apply” to a minor misdemeanor § 2925.11 conviction, id. at 347, though we

reached this conclusion “without referring to the five factors” listed in the relevant Guidelines

comment, United States v. Collins, 600 F. App’x 433, 436 (6th Cir. 2015). Later, applying the

relevant factors in Collins, we rejected the argument that a § 2925.11 minor misdemeanor offense

was similar to a traffic infraction under § 4A1.2(c)(2) and concluded that the sentencing court “did

not plainly err in awarding a criminal history point for [a defendant’s] prior conviction for

marijuana possession.” Id. at 437. Finally, in the context of rejecting an ineffective assistance of

counsel claim, we recently noted that this circuit has “rejected the argument” that “Ohio’s

characterization of a conviction for ‘a minor misdemeanor possession of marijuana’ as a non-

criminal offense prevents that conviction from being counted in a defendant’s criminal history.”

United States v. Williams, No. 17-3675, slip op. at 4–5 (6th Cir. Apr. 9, 2018) (citing Stubblefield,
265 F.3d at 348–49 and Collins, 600 F. App’x at 436–37). Our precedent therefore strongly

indicates that a minor marijuana possession conviction under Ohio Revised Code § 2925.11 counts

as a prior sentence in calculating a defendant’s criminal history. See also United States v. Foote,

705 F.3d 305, 308 (8th Cir. 2013) (collecting cases and concluding that “[n]o circuit has held that

possession of marijuana (or other drugs) is similar to any of the Guidelines’ enumerated

exceptions”).

       Application of the Guidelines factors also supports this conclusion. As we noted in Collins,

although the first two factors—(i) comparison of the punishments imposed and (ii) the perceived



                                                 5
United States v. Tatum
17-3899
seriousness of the offenses as indicated by their level of punishment—support Tatum’s argument

because a “minor misdemeanor possession of marijuana (like a minor traffic infraction) is not

recorded on one’s criminal record in Ohio,” Collins, 600 F. App’x at 436; Ohio Rev. Code

§ 2925.11(D), the next two factors—(iii) the elements of the offense and (iv) the level of

culpability involved—set § 2925.11 offenses apart from the enumerated offenses in U.S.S.G.

§ 4A1.2(c)(2). See Collins, 600 F. App’x at 436–37. This is because § 2925.11 “contains an

explicit mens rea element,” and “[o]ffenses which have a mens rea element typically carry with

them a higher level of culpability than those that do not.” Id. at 436. This is in contrast to the

§ 4A1.2(c)(2) exempted offense of a “[m]inor traffic infraction,” to which the defendant in Collins

attempted to analogize § 2925.11, as most traffic offenses are strict liability crimes. Id.; see also

Foote, 705 F.3d at 308 (applying the § 4A1.2 cmt.12(A) factors to a similar Minnesota statute and

concluding “possession of marijuana is not similar to any enumerated exception”).

       Tatum attempts to get around this concern raised in Collins by arguing that “not all of the

enumerated U.S.S.G. § 4A1.2(c)(2) offenses are strict liability violations” like a minor traffic

infraction. CA6 R. 14, Appellant Br., at 21. And in support, he cites Ohio’s public intoxication,

loitering, and criminal trespass statutes as purported examples of § 4A1.2(c)(2) offenses that also

require a level of mens rea. The offenses he cites, however, do not fall within § 4A1.2(c)(2)’s list

of never-counted offenses. First, Ohio Revised Code § 2917.11(B), which Tatum cites as Ohio’s

public intoxication provision, is actually a disorderly conduct statute, and disorderly conduct is an

enumerated offense under U.S.S.G. § 4A1.2(c)(1)—not (c)(2). See Ohio Rev. Code § 2917.11(B)

(violation requires that a person in a public place while intoxicated “engage in conduct likely to

be offensive or to cause inconvenience, annoyance, or alarm to persons of ordinary sensibilities”

or “present[] a risk of physical harm to the offender or another, or to the property of another”).



                                                 6
United States v. Tatum
17-3899
Similarly, the provision Tatum cites as Ohio’s “loitering law requir[ing] purposeful conduct,” CA6

R. 14, Appellant Br., at 21, actually criminalizes loitering “with purpose to solicit another to

engage in sexual activity for hire.” Ohio Rev. Code § 2907.241(A). And prostitution is covered

by § 4A1.2(c)(1).      Finally, in an attempt to analogize to “vagrancy,” which is listed in

§ 4A1.2(c)(2), Tatum cites Ohio’s criminal trespass statute. But, again, trespass is an enumerated

offense under § 4A1.2(c)(1).

       Therefore, Tatum’s attempted analogy between marijuana possession and these statutes is

unpersuasive because they are all enumerated offenses under § 4A1.2(c)(1) and not “never

counted” offenses under § 4A1.2(c)(2). Instead, using the “common sense approach,” minor

misdemeanor marijuana possession is not sufficiently similar to the offenses in U.S.S.G.

§ 4A1.2(c)(2) such that it never counts in determining criminal history category. The district court

properly counted those offenses as prior sentences here.

                                                 2.

       Tatum next contends that several of the offenses listed in his presentence report were not

separated by intervening arrests and therefore should have been considered single sentences for

purposes of calculating his criminal history. All of these offenses, however, were separated by

intervening arrests.

       The Guidelines instruct that “[p]rior sentences always are counted separately if the

sentences were imposed for offenses that were separated by an intervening arrest” and that even if

there is no intervening arrest, “prior sentences are counted separately unless (A) the sentences

resulted from offenses contained in the same charging instrument; or (B) the sentences were

imposed on the same day.” U.S.S.G. § 4A1.2(a)(2). If the court determines that the convictions

at issue are separated by intervening arrests—i.e., the defendant was arrested for the first offense



                                                 7
United States v. Tatum
17-3899
prior to committing the second offense—then its inquiry ends. United States v. Gale, 468 F.3d
929, 936 (6th Cir. 2006) (“Only if there was no intervening arrest may the court consider the factors

that may otherwise render prior sentences related.” (internal quotation marks omitted) (quoting

United States v. Gorostieta, 134 F. App’x 802, 804 (6th Cir. 2005)).

        Tatum argues first that the conduct described in paragraphs 37, 41, and 44 of the

presentence report should be considered a single sentence. But paragraph 37 of the presentence

report details that Tatum was arrested May 18, 2008, after police saw him drop a package

containing crack-cocaine a few days earlier. Paragraph 41 reflects that Tatum was arrested on

January 24, 2009, after being found with two counterfeit fifty-dollar bills. And paragraph 44 states

that Tatum was again arrested on April 8, 2009, after selling cocaine to an undercover officer.

Tatum similarly argues that the offenses described in paragraphs 46 and 48 should be considered

a single offense, but those, too, were separated by intervening arrests. Paragraph 46 describes a

September 7, 2010, arrest for failure to register as a sex offender during May and June 2010. And

paragraph 48 describes his October 26, 2011, arrest for his failure to register as a sex offender for

the period of July–October 2011. Therefore, the prior sentences that Tatum contends should be

considered single sentences were all separated by intervening formal arrests.

        Tatum devotes the majority of this section of his brief to arguing that “a citation or

summons is not a formal arrest and, therefore, does not qualify as an ‘intervening arrest’ for

Guidelines purposes,” but none of the arrests he cites involved the issuance of citation or summons.

CA6 R. 14, Appellant Br., at 25.3 These offenses were therefore properly considered separate

sentences in determining Tatum’s criminal offense history. See U.S.S.G. § 4A1.2(a)(2).



        3
          Indeed, the only mention of a citation and summons in the presentence report is for a suspended license and
contempt of court in paragraph 55, and Tatum does not raise paragraph 55 as an allegedly improperly counted sentence
on these grounds.

                                                         8
United States v. Tatum
17-3899
       Because the district court did not err in calculating Tatum’s prior sentences, it correctly

determined that he had a criminal history score of 17, establishing a criminal history category of

VI.

                                                B.

       Tatum next argues that the district erred in determining his total offense level. The

presentence report determined that Tatum had a base offense level of 24, as he had two prior felony

convictions for controlled-substance offenses.       After applying a three-level deduction for

acceptance of responsibility, the district court determined Tatum’s total offense level to be 21.

Tatum contends that his base offense level should have been 20, and therefore his total offense

level 17, because he had only one prior controlled-substance offense.

       U.S.S.G. § 2K2.1(a)(2) provides that for a felon-in-possession conviction, the base offense

level is 24 if the defendant has “at least two felony convictions of either a crime of violence or a

controlled substance offense.” A controlled-substance offense is any “offense under federal or

state law, punishable by imprisonment for a term exceeding one year, that prohibits the

manufacture, import, export, distribution, or dispensing of a controlled substance (or a counterfeit

substance) or the possession of a controlled substance (or a counterfeit substance) with intent to

manufacture, import, export, distribute, or dispense.” U.S.S.G. § 4B1.2(b); see also U.S.S.G.

2K2.1 cmt.1. Tatum’s presentence report determined that he had two prior cocaine trafficking

convictions, one from 2008 and one from 2009, that qualified as controlled-substance offenses.

Tatum does not contest that his 2009 conviction for trafficking was a controlled-substance offense,

but he argues that his 2008 conviction was for possession only and therefore was not a controlled-

substance offense for Guidelines purposes.




                                                 9
United States v. Tatum
17-3899
        Although the original journal entry in Tatum’s 2008 Ohio case stated that Tatum pled guilty

to “trafficking in cocaine,” it mistakenly cited the statutory provision for cocaine possession—

Ohio Revised Code § 2925.11. This mistake was also reflected in paragraph 37 of his presentence

report describing the 2008 conviction. After Tatum raised this objection at sentencing, the district

court examined the journal entry and the colloquy in his 2008 Ohio case and concluded that it was

clear that the miscited statute was “simply a clerical error” and that “Tatum did plead to the

trafficking and it should have been 2925.03 in the entry.” DE 56, Sent. Tr., Page ID 424–27.

        Tatum argues that the district court should have treated this as a possession conviction, as

the Ohio court speaks only through its journal; however, the journal entry clearly stated that Tatum

pled guilty to trafficking and merely miscited the statute. Moreover, the Ohio court filed a journal

entry nunc pro tunc correcting the clerical error, which is included in the record on appeal. And

under Ohio law, a trial court can correct clerical errors in judgments at any time. See Ohio Crim.

R. 36; State ex rel. Cruzado v. Zaleski, 856 N.E.2d 263, 266–67 (Ohio 2006). The journal entry

nunc pro tunc corrects the citation to be to Ohio Revised Code § 2925.03(C)(4)(D), trafficking in

cocaine.

        Accordingly, the record shows that Tatum had two prior controlled-substance offenses,

and, therefore, the district court properly calculated his base offense level as 24, with a total offense

level of 21. See U.S.S.G. § 2K2.1.

                                                  III.

        For the foregoing reasons, we affirm Tatum’s sentence.




                                                   10